Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9 and 14
b.	Pending: 1-18

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 3/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10, 12, 7-8 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 2, 4, 10, 12 and 15, 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 carry the same deficit for its dependency on claim 17 and henceforth rejected.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “first switching circuit”.
Both claims 7 and 8 depends on claim 6, which for the first time recites “first switching circuit”. However, claims 7-8 used partial phrase “first switching”.

Independent claims 14 recites the limitation "the memory module" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-18 all carry the same deficit for their dependency on claim 14 and henceforth rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elias et al. (KR 20160060726 A1). 

Regarding independent claim 1, Elias discloses a  memory controller (Figs. 1-8 and Fig. 5 shows processor 410 and memory modules 415), comprising: 
a plurality of channels (Fig. 2 shows transmitter 142 having a pull-up impedance 146 and a pull-down impedance 148 coupled to an output node 143 on a signal line 145 that is also coupled to the I/O pad 150. Each of the I/O pad constitutes a channel and there are multiple pads), wherein a first channel of the plurality of channels comprises: 
a first transmitter (142; Fig. 2), configured to generate a first data signal to a memory module (Fig. 5 shows memory module 415); 
a first pull-up variable resistor, coupled between a supply voltage and an output terminal of the first transmitter (146; Fig. 2 and Claim recites a pull-up resistor configured to controllably couple between a supply voltage node and an output node of the transmitter); and 
a first pull-down variable resistor, coupled to the output terminal of the first transmitter (148; Fig. 2 and Claim recites a pull-down resistor configured to controllably couple between a reference voltage node and an output node of the transmitter); and 
a control circuit, coupled to the plurality of channels, configured to control the first pull-up variable resistor and/or the first pull-down variable resistor according to a reference voltage used by the memory module (Specification describes that the I/O buffer includes: a transmitter for receiving a signal and outputting the signal to the pad; A pull-up resistor configured to controllably couple between a supply voltage node and an output node of the transmitter; And a pull down resistor configured to controllably couple between the reference voltage node and the output node of the transmitter. The I/O buffer may further comprise a receiver for receiving a second signal from the pad and outputting the signal to the logic unit. It is noted that the above apparatus may include a processor implemented using various means. In one example, the processor includes a system on chip (SoC) integrated within a user equipment touch-enabled device. Fig. 1 describes that pullup impedance 30 is switchable between a supply voltage node (not shown) and an output node (e.g., via a metal oxide semiconductor field effect transistor (MOSFET) or other type of switch) Can be combined. The pull-down impedance 40 may then be switchably coupled (e.g., via a MOSFET or other type of switch) between a reference voltage node (typically ground) and an output node when enabled).

Regarding claim 3, Elias discloses all the elements of claim 1 as above and further a second channel of the plurality of channels comprises: a second transmitter, configured to generate a second data signal to the memory module; a second pull-up variable resistor, coupled between the supply voltage and an output terminal of the second transmitter; and a second pull-down variable resistor, coupled to the output terminal of the second transmitter; and wherein the control circuit is further configured to control the second pull-up variable resistor and/or the second pull-down variable resistor according to the reference voltage used by the memory module (Fig. 2 shows transmitter 142 having a pull-up impedance 146 and a pull-down impedance 148 coupled to an output node 143 on a signal line 145 that is also coupled to the I/O pad 150. Each of the I/O pad constitutes a channel. Although shown in connection with this particular implementation in the embodiment of FIG. 2, it is understood that the scope of the invention is not limited in this regard. For example, the circuit of Figure 1 is associated with a single I/O buffer. A similar circuit may be provided for each such buffer, or central control logic with corresponding control registers may be provided to accommodate all buffers).

Regarding independent claim 14, Elias discloses a control method (Figs. 1-8) of a memory controller (Fig. 5 shows processor 410 and memory modules 415), wherein the memory controller comprises a plurality of channels (Fig. 2 shows transmitter 142 having a pull-up impedance 146 and a pull-down impedance 148 coupled to an output node 143 on a signal line 145 that is also coupled to the I/O pad 150. Each of the I/O pad constitutes a channel and there are multiple pads), and a first channel of the plurality of channels comprises: 
a first transmitter (Fig. 2 shows transmitter 142); 
a first pull-up variable resistor, coupled between a supply voltage and an output terminal of the first transmitter (146; Fig. 2 and Specification describes a pull-up resistor configured to controllably couple between a supply voltage node and an output node of the transmitter); and 
a first pull-down variable resistor, coupled to the output terminal of the first transmitter (148; Fig. 2 and Specification describes a pull-down impedance 148 coupled to an output node 143 on a signal line 145 that is also coupled to the I / O pad 150); and 
the control method comprises the steps of: controlling the first pull-up variable resistor and/or the first pull-down variable resistor according to a reference voltage used by the memory module (Specification describes that the I/O buffer includes: a transmitter for receiving a signal and outputting the signal to the pad; A pull-up resistor configured to controllably couple between a supply voltage node and an output node of the transmitter; And a pull down resistor configured to controllably couple between the reference voltage node and the output node of the transmitter. The I/O buffer may further comprise a receiver for receiving a second signal from the pad and outputting the signal to the logic unit. It is noted that the above apparatus may include a processor implemented using various means. In one example, the processor includes a system on chip (SoC) integrated within a user equipment touch-enabled device. Fig. 1 describes that pullup impedance 30 is switchable between a supply voltage node (not shown) and an output node (e.g., via a metal oxide semiconductor field effect transistor (MOSFET) or other type of switch) Can be combined. The pull-down impedance 40 may then be switchably coupled (e.g., via a MOSFET or other type of switch) between a reference voltage node (typically ground) and an output node when enabled).

Regarding claim 16, Elias discloses all the elements of claim 14 as above and further a second channel of the plurality of channels comprises: a second transmitter; a second pull-up variable resistor, coupled between the supply voltage and an output terminal of the second transmitter; and a second pull-down variable resistor, coupled to the output terminal of the second transmitter; and the control method further comprises: controlling the second pull-up variable resistor and/or the second pull-down variable resistor according to the reference voltage used by the memory module (Fig. 2 shows transmitter 142 having a pull-up impedance 146 and a pull-down impedance 148 coupled to an output node 143 on a signal line 145 that is also coupled to the I/O pad 150. Each of the I/O pad constitutes a channel. Although shown in connection with this particular implementation in the embodiment of FIG. 2, it is understood that the scope of the invention is not limited in this regard. For example, the circuit of Figure 1 is associated with a single I/O buffer. A similar circuit may be provided for each such buffer, or central control logic with corresponding control registers may be provided to accommodate all buffers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (KR 20160060726 A1) in view of Bhattacharya et al. (US 20120326768).

Regarding claim 2, Elias discloses all the elements of claim 1 as above but does not disclose the control circuit is configured to control the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of the first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module.
However, Bhattacharya teaches the control circuit is configured to control the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of the first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module (Fig. 3 and [0067] describes both pull-down impedance and pull-up impedance of the buffer circuit to be compensated are measured at half the supply voltage (i.e., VDDIO/2), and therefore reference voltages V(N1) and V(N11) are also equal to VDDIO/2)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhattacharya to Elias such that the control circuit is configured to control the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of the first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module in order to provide compensation techniques for controlling a variation in output impedance and for controlling a relative variation between pull-up and pull-down impedance of a buffer circuit over variations in PVT conditions to which the buffer circuit may be subjected as taught by Bhattacharya ([0005]).

Regarding claim 4, Elias discloses all the elements of claim 3 as above but does not disclose the control circuit is configured to control the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of the second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module.
However, Bhattacharya teaches the control circuit is configured to control the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of the second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module (Fig. 3 and [0067] describes both pull-down impedance and pull-up impedance of the buffer circuit to be compensated are measured at half the supply voltage (i.e., VDDIO/2), and therefore reference voltages V(N1) and V(N11) are also equal to VDDIO/2)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhattacharya to Elias such that the control circuit is configured to control the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of the second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module in order to provide compensation techniques for controlling a variation in output impedance and for controlling a relative variation between pull-up and pull-down impedance of a buffer circuit over variations in PVT conditions to which the buffer circuit may be subjected as taught by Bhattacharya ([0005]).

Regarding claim 5, Elias and Bhattacharya together disclose all the elements of claim 4 as above and through Elias further the control circuits separately controls the first pull-up/pull-down variable resistor and the second pull-up/pull-down variable resistor so that the middle voltage level of the second data signal is not equal to a middle voltage level of the first data signal (Specification describes that in some embodiments, the processor 410 may be powered by a plurality of internal voltage regulators integrated within the processor die, referred to as an external voltage regulator (VR) and fully integrated voltage regulators (FIVRs). The use of multiple FIVRs within a processor allows for grouping of components into separate power planes, thus power is regulated by FIVR and is fed only to those components in the group).

Regarding claim 6, Elias discloses all the elements of claim 1 as above but does not disclose the first channel further comprises: a first switching circuit, coupled between the first pull-up variable resistor and the supply voltage, configured to connect the supply voltage to the first pull-up variable resistor or disconnect the first pull-up variable resistor from the supply voltage.
However, Bhattacharya teaches the first channel further comprises: a first switching circuit, coupled between the first pull-up variable resistor and the supply voltage, configured to connect the supply voltage to the first pull-up variable resistor or disconnect the first pull-up variable resistor from the supply voltage (Fig. 3 and [0057] describes pull-up circuit 316, which is not limited to the specific arrangement shown; rather, the arrangement of pull-up circuit 316 will preferably depend on the configuration of the output stage in the buffer circuit. In this embodiment, pull-up circuit 316 comprises a PMOS transistor device, MP3, and a resistor, R2, coupled in series with MP3. Transistor MP3 includes a source adapted for connection with VDDIO, a gate operative to receive a second control signal, which may be VSS, and a drain connected with a first terminal of resistor R2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhattacharya to Elias such that the first channel further comprises: a first switching circuit, coupled between the first pull-up variable resistor and the supply voltage, configured to connect the supply voltage to the first pull-up variable resistor or disconnect the first pull-up variable resistor from the supply voltage in order to provide compensation techniques for controlling a variation in output impedance and for controlling a relative variation between pull-up and pull-down impedance of a buffer circuit over variations in PVT conditions to which the buffer circuit may be subjected as taught by Bhattacharya ([0005]).

Regarding claim 15, Elias discloses all the elements of claim 14 as above but does not disclose the step of controlling the first pull-up variable resistor and/or the first pull-down variable resistor according to the reference voltage used by the memory module comprises: controlling the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of a first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module.
However, Bhattacharya teaches the step of controlling the first pull-up variable resistor and/or the first pull-down variable resistor according to the reference voltage used by the memory module comprises: controlling the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of a first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module (Fig. 3 and [0067] describes both pull-down impedance and pull-up impedance of the buffer circuit to be compensated are measured at half the supply voltage (i.e., VDDIO/2), and therefore reference voltages V(N1) and V(N11) are also equal to VDDIO/2)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhattacharya to Elias such that the step of controlling the first pull-up variable resistor and/or the first pull-down variable resistor according to the reference voltage used by the memory module comprises: controlling the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of a first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module in order to provide compensation techniques for controlling a variation in output impedance and for controlling a relative variation between pull-up and pull-down impedance of a buffer circuit over variations in PVT conditions to which the buffer circuit may be subjected as taught by Bhattacharya ([0005]).

Regarding claim 17, Elias discloses all the elements of claim 16 as above but does not disclose the step of controlling the second pull-up variable resistor and/or the second pull-down variable resistor according to the reference voltage used by the memory module comprises: controlling the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of the second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module.
However, Bhattacharya teaches the step of controlling the second pull-up variable resistor and/or the second pull-down variable resistor according to the reference voltage used by the memory module comprises: controlling the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of the second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module (Fig. 3 and [0067] describes both pull-down impedance and pull-up impedance of the buffer circuit to be compensated are measured at half the supply voltage (i.e., VDDIO/2), and therefore reference voltages V(N1) and V(N11) are also equal to VDDIO/2)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhattacharya to Elias such that the step of controlling the second pull-up variable resistor and/or the second pull-down variable resistor according to the reference voltage used by the memory module comprises: controlling the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of the second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module in order to provide compensation techniques for controlling a variation in output impedance and for controlling a relative variation between pull-up and pull-down impedance of a buffer circuit over variations in PVT conditions to which the buffer circuit may be subjected as taught by Bhattacharya ([0005]).

Regarding claim 18, Elias and Bhattacharya together disclose all the elements of claim 17 as above and through Elias further the first pull-up/pull-down variable resistor and the second pull-up/pull-down variable resistor are separately controlled so that the middle voltage level of the second data signal is not equal to a middle voltage level of the first data signal (Specification describes that in some embodiments, the processor 410 may be powered by a plurality of internal voltage regulators integrated within the processor die, referred to as an external voltage regulator (VR) and fully integrated voltage regulators (FIVRs). The use of multiple FIVRs within a processor allows for grouping of components into separate power planes, thus power is regulated by FIVR and is fed only to those components in the group).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (KR 20160060726 A1) in view of Bhattacharya et al. (US 20120326768) and Kang (US 20040240248).

Regarding claim 7, Elias and Bhattacharya together disclose all the elements of claim 6 as above but they do not disclose the first switching is controlled by a static mode pull-up signal so that the first switching is always enabled when the first transmitter is enabled.
However, Kang teaches the first switching is controlled by a static mode pull-up signal so that the first switching is always enabled when the first transmitter is enabled (Claim 1 recites a pull-up switch for outputting a power voltage when a pull-up enable signal is activated; a pull-up driving unit for receiving the power voltage from the pull-up switch, and for pulling up a voltage of a data storage node to the power voltage).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kang to modified Elias such that the first switching is controlled by a static mode pull-up signal so that the first switching is always enabled when the first transmitter is enabled in order to improve data storage reliability and stability by reducing the data storage failure probability due to the weak state of capacitor as taught by Kang (Advantage).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (KR 20160060726 A1) in view of Bhattacharya et al. (US 20120326768) and Wilson et al. (US 20110314200).

Regarding claim 8, Elias and Bhattacharya together disclose all the elements of claim 6 as above but they do not disclose the first switching is controlled by a dynamic mode pull-up signal so that the first switching is enabled only when the first transmitter generates the first data signal, and the control circuit enables the first switching bit-by-bit.
However, Wilson teaches the first switching is controlled by a dynamic mode pull-up signal so that the first switching is enabled only when the first transmitter generates the first data signal, and the control circuit enables the first switching bit-by-bit (Fig. 5 and [0055] describes when the transmit-enable signal is asserted, the control circuit selectively enables switching elements within pull-up and pull-down switch banks (457a and 457b) in accordance with the transmit data state (T.times.D) to establish a desired output signal representative of the transmit data (sourcing or sinking current and thus enabling a signaling current to flow via link input/output (I/O) node 460)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Wilson to modified Elias such that the first switching is controlled by a dynamic mode pull-up signal so that the first switching is enabled only when the first transmitter generates the first data signal, and the control circuit enables the first switching bit-by-bit in order to provide a high-speed signaling link as taught by Wilson (Abstract).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (KR 20160060726 A1) in view of Kong et al. (US 20210096588).

Regarding independent claim 9, Elias discloses a memory system (Figs. 1-8), comprising: 
a memory controller (Fig. 5 and specification describes processor 410, which in one embodiment includes a microprocessor, a multicore processor, a multi-threaded processor, an ultra-low voltage processor, a built-in processor, or other known processing elements. In the illustrated implementation, processor 410 acts as a central processing unit and central hub for communicating with many of the various components of system 400) comprising a plurality of transmitters (142; Fig. 2 shows one transmitter for one of the I/O pad, 150. There are many general purpose input / output (GPIO) bidirectional pads of an IC, that means there are plurality of transmitters), wherein the transmitters are configured to generate a plurality of data signals (Fig. 2), respectively; and 
a memory module (Fig. 5 shows memory module 415) comprising a plurality of receivers (Fig. 2 shows receiver 160 and Specification describes that I/O buffer may further comprise a receiver for receiving a second signal from the pad and outputting the signal to the logic unit. There are many general purpose input / output (GPIO) bidirectional pads of an IC, that means there are plurality of receivers), wherein the receivers compare the plurality of data signals with a reference voltage to generate a plurality of output signals (Elias describes that for one embodiment, the values may be sampled through a receiver of the I/O buffer. Using the control logic described herein, pad states can be flexibly sampled or periodically sampled in specific structural states), respectively; 
wherein the plurality of transmitters comprise a first transmitter, the memory controller further comprises a first pull-up variable resistor and a first pull-down variable resistor, wherein the first pull-up variable resistor is coupled between a supply voltage and an output terminal of the first transmitter (146; Fig. 2 and Claim recites a pull-up resistor configured to controllably couple between a supply voltage node and an output node of the transmitter), and the first pull-down variable resistor is coupled to the output terminal of the first transmitter (148; Fig. 2 and Claim recites a pull-down resistor configured to controllably couple between a reference voltage node and an output node of the transmitter); and the memory controller further comprises a control circuit configured to control the first pull-up variable resistor and/or the first pull-down variable resistor according to the reference voltage used by the memory module (Specification describes that the I/O buffer includes: a transmitter for receiving a signal and outputting the signal to the pad; A pull-up resistor configured to controllably couple between a supply voltage node and an output node of the transmitter; And a pull down resistor configured to controllably couple between the reference voltage node and the output node of the transmitter. The I/O buffer may further comprise a receiver for receiving a second signal from the pad and outputting the signal to the logic unit. It is noted that the above apparatus may include a processor implemented using various means. In one example, the processor includes a system on chip (SoC) integrated within a user equipment touch-enabled device. Fig. 1 describes that pullup impedance 30 is switchable between a supply voltage node (not shown) and an output node (e.g., via a metal oxide semiconductor field effect transistor (MOSFET) or other type of switch) Can be combined. The pull-down impedance 40 may then be switchably coupled (e.g., via a MOSFET or other type of switch) between a reference voltage node (typically ground) and an output node when enabled).
Elias does not explicitly teach the receivers compare the plurality of data signals with a reference voltage to generate a plurality of output signals,
However, Kong teaches the receivers compare the plurality of data signals with a reference voltage to generate a plurality of output signals (Claim 21 recites at least one receiver among the plurality of receivers comprises a comparator configured to compare the reference voltage and the data to generate output data).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kong to Elias such that the receivers compare the plurality of data signals with a reference voltage to generate a plurality of output signals in order to provide a semiconductor apparatus for receiving a signal by utilizing a reference voltage as taught by Kong ([0002]).

Regarding claim 11, Elias and Kong together disclose all the elements of claim 9 as above and through Elias further the plurality of transmitters comprise a second transmitter, the memory controller further comprises a second pull-up variable resistor and a second pull-down variable resistor, wherein the second pull-up variable resistor is coupled between the supply voltage and an output terminal of the second transmitter, and the second pull-down variable resistor is coupled to the output terminal of the second transmitter; and the control circuit is further configured to control the second pull-up variable resistor and/or the second pull-down variable resistor according to the reference voltage used by the memory module (Fig. 2 shows transmitter 142 having a pull-up impedance 146 and a pull-down impedance 148 coupled to an output node 143 on a signal line 145 that is also coupled to the I/O pad 150. Each of the I/O pad constitutes a channel. Although shown in connection with this particular implementation in the embodiment of FIG. 2, it is understood that the scope of the invention is not limited in this regard. For example, the circuit of Figure 1 is associated with a single I/O buffer. A similar circuit may be provided for each such buffer, or central control logic with corresponding control registers may be provided to accommodate all buffers).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (KR 20160060726 A1) in view of Kong et al. (US 20210096588) and Bhattacharya et al. (US 20120326768).

Regarding claim 10, Elias and Kong together disclose all the elements of claim 9 as above but they do not disclose the control circuit is configured to control the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of a first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module.
However, Bhattacharya teaches the control circuit is configured to control the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of a first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module (Fig. 3 and [0067] describes both pull-down impedance and pull-up impedance of the buffer circuit to be compensated are measured at half the supply voltage (i.e., VDDIO/2), and therefore reference voltages V(N1) and V(N11) are also equal to VDDIO/2)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhattacharya to modified Elias such that the control circuit is configured to control the first pull-up variable resistor and/or the first pull-down variable resistor to make a middle voltage level of a first data signal outputted by the first transmitter is substantially equal to the reference voltage used by the memory module in order to provide compensation techniques for controlling a variation in output impedance and for controlling a relative variation between pull-up and pull-down impedance of a buffer circuit over variations in PVT conditions to which the buffer circuit may be subjected as taught by Bhattacharya ([0005]).

Regarding claim 12, Elias and Kong together disclose all the elements of claim 11 as above but they do not disclose the control circuit is configured to control the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of a second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module.
However, Bhattacharya teaches the control circuit is configured to control the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of a second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module (Fig. 3 and [0067] describes both pull-down impedance and pull-up impedance of the buffer circuit to be compensated are measured at half the supply voltage (i.e., VDDIO/2), and therefore reference voltages V(N1) and V(N11) are also equal to VDDIO/2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhattacharya to modified Elias such that the control circuit is configured to control the second pull-up variable resistor and/or the second pull-down variable resistor to make a middle voltage level of a second data signal outputted by the second transmitter is substantially equal to the reference voltage used by the memory module in order to provide compensation techniques for controlling a variation in output impedance and for controlling a relative variation between pull-up and pull-down impedance of a buffer circuit over variations in PVT conditions to which the buffer circuit may be subjected as taught by Bhattacharya ([0005]).

Regarding claim 13, Elias, Kong and Bhattacharya together disclose all the elements of claim 12 as above and through Elias further the control circuits separately controls the first pull-up/pull-down variable resistor and the second pull-up/pull-down variable resistor so that the middle voltage level of the second data signal is not equal to a middle voltage level of the first data signal (Specification describes that in some embodiments, the processor 410 may be powered by a plurality of internal voltage regulators integrated within the processor die, referred to as an external voltage regulator (VR) and fully integrated voltage regulators (FIVRs). The use of multiple FIVRs within a processor allows for grouping of components into separate power planes, thus power is regulated by FIVR and is fed only to those components in the group).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/19/2022